Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued from 12)
	The applicant’s arguments, filed 6/8/2022, are not persuasive. The rejections under 35 U.S.C. 112(a) and (b) are respectfully maintained.
	The Applicant’s arguments on pages 4-5 regarding the teachings of Ref. 1 are not persuasive.
The Applicant argues that Ref. 1 teaches that aluminum oxide annealed at 820 °C is crystallized after 30 minutes. Ref. 1 further teaches that “The drastic change in the Al2O3 FTIR spectra [between the “as-deposited” layer and the “Group 4, 30 min” sample] probably indicates the crystallization or recrystallization of the Al2O3 layer.” The Applicant argues that, because the Al2O3 FTIR spectrum of the sample annealed at 820 °C for 5 minutes does not show the same pattern as that of the sample annealed at 820 °C for 5 minutes, this suggests that the sample annealed at 820 °C for 5 minutes is not crystalline.
This argument is not persuasive. First, the samples of Ref. 1 do not have the same structure as the samples of the instant invention. The solar cell of the instant invention has an aluminum oxide thickness of 40 nm, whereas the thickness of the aluminum oxide of Ref. 1 is 20 nm. 
Evidentiary reference Jakschik (Thin Solid Films, 2003, vol. 425, pages 216-220) teaches that decreasing the thickness of ALD-deposited aluminum oxide films results in films with increased crystallization temperatures (column 2, page 217).
Therefore, based on the teachings of Jakschik, it would appear that it would be inappropriate to conflate the crystallization behaviors shown by Ref. 1 with crystallization behavior of the instant invention.
Further, Ref. 1 states that “The drastic change in the Al2O3 FTIR spectra [between the “as-deposited” layer and the “Group 4, 30 min” sample] probably indicates the crystallization or recrystallization of the Al2O3 layer” (emphasis added), and therefore does not specifically state that the change in FTIR spectra between the two samples necessarily indicates crystallization.
The Applicant argues on pages 5-6 that Ref. 2 teaches that crystallization of Al2O3 occurs more easily at 1200  °C than 800 °C, and that, because the Al2O3 of the instant invention is annealed at 800 °C for only 3 seconds, whereas Ref. 2 teaches annealing Al2O3 at 800 °C for 2 hours, one of ordinary skill in the art would not have expected the Al2O3 of the instant invention to be crystalline.
This argument is not persuasive. Ref. 2 explicitly teaches that annealing the Al2O3 film of his invention at 800 °C results in crystallization of the film (last sentence, column 2, page 095501-3, through the first line of column 1, page 095501-4). Therefore, it is unclear at which point of the process the crystallization begins. Consequently, Ref. 2 cannot be applied to suggest that annealing an Al2O3 film at 800 °C for 3 seconds produces an amorphous film. 
Neither Ref. 1, Ref. 2, nor the Applicant’s arguments regarding these references, provides sufficient evidence that the Al2O3 of the instant invention is amorphous after the firing treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 302-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721